The trial court is vested with broad discretion over the supervision of discovery, and its determination will not be *941disturbed absent an improvident exercise of discretion (see Congel v Malfitano, 84 AD3d 1145 [2011]; Peluso v Red Rose Rest., Inc., 78 AD3d 802 [2010]; Reilly Green Mtn. Platform Tennis v Cortese, 59 AD3d 694 [2009]). Under the circumstances of this case, the Supreme Court providently exercised its discretion in granting the plaintiffs’ motion pursuant to CPLR 3124 to compel the defendants’ compliance with their discovery demands. Mastro, J.P, Eng, Belen and Hall, JJ., concur.